UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2017 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number: 333-206260 FIRST FOODS GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 47-4145514 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 720 Monroe Street, Suite E210 Hoboken, NJ 07030 (Address of principal executive offices) (Zip Code) (201) 471-0988 Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨ Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of August 11, 2017, the number of shares outstanding of the registrant’s class of common stock was16,372,857, par value of $0.001 per share. TABLE OF CONTENTS Pages PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets at June 30, 2017 and December 31, 2016 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2017 and 2016 4 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2017 and 2016 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of EquitySecurities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements First Foods Group, Inc. Condensed Balance Sheets (Unaudited) June 30, 2017 December 31, 2016 ASSETS Cash $ 686 $ 17,355 Prepaid expenses 40,282 - TOTAL ASSETS $ 40,968 $ 17,355 LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Accounts payable and accrued liabilities $ 187,673 $ 17,355 Due to shareholder 146,450 - Deferred compensation 114,701 - TOTAL LIABILITIES 448,824 17,355 Commitments STOCKHOLDERS' DEFICIT Preferred stock: $0.001 par value, 5,000,000 shares authorized, no shares issued and outstanding - - Common stock: $0.001 par value, 70,000,000 shares authorized, 16,372,857 and 14,150,000 shares issued and outstanding, respectively 16,373 14,150 Additional paid-in capital 3,692,779 42,949 Accumulated deficit (4,117,008 ) (57,099 ) Total stockholders' deficit (407,856 ) - TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 40,968 $ 17,355 The accompanying notes are an integral part of these unaudited condensed financial statements 3 Table of Contents First Foods Group, Inc. Condensed Statements of Operations (Unaudited) For the three months ended June 30, For the six months ended June 30, 2017 2016 2017 2016 REVENUES $ - $ 16,500 $ - $ 28,000 OPERATING EXPENSES Professional Fees 86,255 8,885 129,552 32,360 General and Administrative 2,027,952 19,631 3,930,357 20,425 Total Operating Expenses 2,114,207 28,516 4,059,909 52,785 LOSS FROM OPERATIONS (2,114,207 ) (12,016 ) (4,059,909 ) (24,785 ) NET LOSS $ (2,114,207 ) $ (12,016 ) $ (4,059,909 ) $ (24,785 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.13 ) $ (0.11 ) $ (0.26 ) $ (0.23 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 15,995,746 110,558 15,343,165 108,006 The accompanying notes are an integral part of these unaudited condensed financial statements 4 Table of Contents First Foods Group, Inc. Condensed Statements of Cash Flows (Unaudited) For the six months ended June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (4,059,909 ) $ (24,785 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued to officers for services rendered 2,510,625 - Common stock issued to consultants for services rendered 1,141,428 - Changes in operating assets and liabilities: Prepaid expenses (40,282 ) - Accounts payable and accrued liabilities 170,318 (671 ) Deferred compensation 114,701 - Net cash used in operating activities (163,119 ) (25,456 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans 175,647 - Repayment of shareholder loans (29,197 ) - Net cash provided by financing activities 146,450 - NET DECREASE IN CASH (16,669 ) (25,456 ) CASH AT BEGINNING OF PERIOD 17,355 61,573 CASH AT END OF PERIOD $ 686 $ 36,117 SUPPLEMENTAL CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements 5 Table of Contents First Foods Group, Inc. Notes to Unaudited Condensed Financial Statements NOTE 1 –BUSINESS, SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES AND LIQUIDITY Nature of Business First Foods Group, Inc. (the "Company" or “First Foods” formerly known as Litera Group, Inc.) was incorporated under the laws of the State of Nevada on June 1, 2015, as “Litera Group, Inc.”. The Companyis an emerging growth corporation originally formed to provide products and services within the theater and film production community. The Company developed screenplays, stage plays, comedy sketch and skit scripts, short film scripts and other literary and dramatic works, as well as offered abridgment and adaptation services. The Company's target market was independent film and theatrical producers and small and experimental production studios that scout for new projects to produce and distribute. The Company amended its Articles of Incorporation with the State of Nevada in order to change its name from Litera Group, Inc. to First Foods Group, Inc. (the “Amendment”). The board of directors of the Company approved the Amendment on February 15, 2017. The shareholders of the Company approved the Amendment by written consent on February 15, 2017. The Amendment became effective on February 16, 2017. First Foods is now focused on providing management services and funding options for new foodservice brands and menu concepts. First Foods Group, Inc. is also growing its own new concepts, both through proprietary development and through mergers, acquisitions, and licensing arrangements. On April 21, 2017, the Company entered into a binding term sheet (the “Term Sheet”) with Oded Brenner (“Brenner”). Pursuant to the Term Sheet, the Company and Brenner will form an entity that will own the intellectual property rights to "Blue Stripes-Cacao Shop" (the "IP Entity"), for the United States. The Company has 120 days from the date of the Term Sheet to raise a minimum of $1,250,000 and complete the closing. Each party will own 50% of the IP Entity. Additionally, the Company and Brenner will form a new entity (the "Operating Entity"), of which, the Company shall own 51% and Brenner 49%, which will be granted the unlimited and exclusive license, at no cost, from the IP Entity, to open company-owned and franchise locations under the "Blue Stripe-Cacao Shop" marks and to sell products under the "Blue Stripe" marks (the "Brand"), both at retail and via the Internet. As part of the closing process, after the money is raised, the Company shall also use its best efforts to negotiate a three-year employment agreement with Brenner, who would then commit to work full-time for the Company and its subsidiaries/affiliates. As of the date of this filing, the Company has not raised any capital or completed a closing for the Term Sheet. On June 19, 2017, the Company entered into a binding term sheet (the “TBS Term Sheet”) with The Big Salad Franchise Company, LLC, a Michigan limited liability company ("TBS"). The Company has 60 days from the date of the Term Sheet to complete the closing. Pursuant to the TBS Term Sheet, the Company will purchase 100% of TBS for payment of $850,000 in cash. Additionally, John Bornoty (the “Sole Member”) shall receive a 10% equity interest in a subsidiary to be formed by Company (“NewCo”), that will operate the TBS franchise program subsequent to Closing (the $850,000 plus the 10% equity interest is collectively known as the "Purchase Price"). Upon Closing, Sole Member will be named Chief Executive Officer of NewCo and will enter into an Executive Employment Agreement ("EEA") with NewCo that includes an annual salary of $90,000.00, plus other benefits and bonuses in accordance with those provided to the officers of the Company. The EEA shall have a three-year term, with renewal options if approved by the Board of the Company and Sole Member. In the opinion of management, the accompanying condensed financial statements presented in this Quarterly Report on Form 10-Q reflect all normal recurring adjustments necessary to present fairly the financial position and results of operations and cash flows for the interim periods presented herein, but are not necessarily indicative of the results of operations for the year endingDecember 31, 2017. These condensed financial statements should be read in conjunction with the Company’s audited financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2016 filed on March 27, 2017, and with the disclosures and risk factors presented therein. The December 31, 2016 condensed balance sheet has been derived from the audited financial statements. Going Concern The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its operating expenses and seeking equity and/or debt financing. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The Company does not have sufficient cash flow for the next twelve months from the date of this report. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying condensed financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 6 Table of Contents First Foods Group, Inc. Notes to Unaudited Condensed Financial Statements Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of Presentation The Company's condensed financial statements are presented in accordance with generally accepted accounting principles in the United States of America. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of twelve months or less to be cash equivalents. At June 30, 2017 and December 31, 2016, respectively, the Company had $686 and $17,355 in cash. Revenue Recognition Prior to December 30, 2016, the Company generated revenues from the sale of movie scripts. Revenues were recognized when the following conditions were met: 1. Persuasive evidence of a sale or license agreement exists with a customer. 2. The script is complete and has been delivered or is immediately available to be delivered in accordance with the terms of the agreement. 3. The license period for the arrangement has started and the customer can begin exploitation, exhibition or sale. 4. The arrangement fee is fixed or determinable 5. Collection of the arrangement fee is reasonably assured. If any of the above conditions are not met, the Company will defer revenue until all conditions are met. Income Taxes The Company provides for income taxes using the asset and liability approach. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. As of June 30, 2017 and December 31, 2016, the Company had a full valuation allowance against deferred tax assets. With the change in ownership occurring December 30, 2016, the Company is subject to certain NOL limitations under Section 382 of the Internal Revenue Code. Per Share Data In accordance with "ASC-260 - Earnings per Share", the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive shares outstanding as of June 30, 2017 and 2016. Fair Value of Financial Instruments Fair value estimates of financial instruments are made at a specific point in time, based on relevant information about financial markets and specific financial instruments. As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair value. The carrying value of cash, prepaid expenses, accounts payable and accrued liabilities approximate their fair value because of the short-term nature of these instruments. Management is of the opinion that the Company is not exposed to significant market or credit risks arising from these financial instruments. 7 Table of Contents First Foods Group, Inc. Notes to Unaudited Condensed Financial Statements Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers,” which supersedes the revenue recognition requirements in Accounting Standards Codification (“ASC”) 605-Revenue Recognition and most industry-specific guidance throughout the ASC. ASU 2014-09 establishes principles for recognizing revenue upon the transfer of promised goods or services to customers, in an amount that reflects the expected consideration received in exchange for those goods or services. In July 2015, the FASB deferred the effective date for annual reporting periods beginning afterDecember 15, 2017(including interim reporting periods within those periods). Early adoption is permitted to the original effective date for annual reporting periods beginning after December 15, 2016 (including interim reporting periods within those periods). The amendments may be applied retrospectively to each prior period (full retrospective) or retrospectively with the cumulative effect recognized as of the date of initial application (modified retrospective). The Company will adopt ASU 2014-09 in the first quarter of fiscal 2019 and plans to apply the full retrospective approach. The Company does not anticipate that the adoption of ASU 2014-09 will have a material impact on its financial statements. NOTE2 – PREPAID EXPENSES The following table represents prepaid expenses as of June 30, 2017 and December 31, 2016, respectively Year Ended June 30, 2017 December 31, 2016 Insurance $ 27,301 $ - Advertising and promotion 12,981 - Total $ 40,282 $ - NOTE3 – RELATED PARTY Employment Agreements On February 27, 2017, Harold Kestenbaum an individual newly appointed by the Board of Directors of the Company assumed the role of Chairman of the Board of Directors and Interim Chief Executive Officer (“Interim CEO”). Pursuant to the consulting contract, the Interim CEO shall receive (i) 750,000 shares of common stock of the Company for his appointment as Chairman of the Board, (ii) $10,000 per month for his role as Interim CEO, which shall be deferred until the Company raises at least $1,500,000 in financing, and (iii) $10,000 for every new franchising client he obtains, and (iv) $2,000 per month for legal services. In conjunction with this individual’s appointment, the former Chief Executive Officer resigned, but will remain as the Secretary and a director of the Company. The shares were valued at $1,500,000, representing a market value of $2.00 per share based on the closing price on the day of trading. On March 1, 2017, Mark J. Keeley an individual newly appointed by the Board of Directors of the Company assumed the role of Chief Financial Officer (“CFO”). Pursuant to the Employment Agreement, the CFO shall receive (i) 750,000 shares of common stock of the Company, and (ii) $20,833 per month, which shall be deferred until the Company raises at least $1,500,000 in financing. The 750,000 shares of common stock are valued at $1,687,500, representing a fair market value of $2.25 per share based on the closing price on the day of trading, and are recognized over a 12-month service period as a result of a clawback provision. A Company director, Hershel Weiss, owns the building that includes the Company’s office address and provides office space to the Company at no cost. Due to Shareholder Throughout the period ended June 30, 2017, the Company Secretary, who is also a director and a shareholder of the Company, provided non-interest bearing short term loans to the Company. A total of $175,647 was advanced during the six months ended June 30, 2017, and the Company repaid $29,197, for a balance of $146,450. 8 Table of Contents First Foods Group, Inc. Notes to Unaudited Condensed Financial Statements NOTE4 – STOCKHOLDERS' DEFICIT On December 30, 2016, as a result of a private transaction, the control block of voting stock of the Company, represented by 10,500,000 shares of common stock (the "Shares"), was transferred from the founder of the Company to Rosenweiss Capital LLC, and a change of control of the Company occurred. The consideration paid for the Shares, which represent 74% of the issued and outstanding share capital of the Company on a fully-diluted basis, was $200,000. On February 27, 2017, a consulting contract containing an award of 750,000 shares of common stock (see Note 2) was executed for the Interim CEO to serve as a Director and Chairman of the Board. The shares were valued at $1,500,000, representing a market value of $2.00 per share. The shares were fully vested at the date of grant and recorded in general and administrative expenses on the condensed statement of operations. On March 1, 2017, an employment agreement containing an award of 750,000 shares of common stock was executed for the CFO (see Note 2). The shares were valued at $1,687,500, representing a fair market value of $2.25 per share. The shares are subject to a clawback provision during the CFO’s first year of service from February 1, 2017 through January 31, 2018. As such, the value of the shares is being amortized over 12 months. During the six months ended June 30, 2017, the Company recorded $703,125 of compensation expense which is included in general and administrative expenses on the condensed statement of operations. On April 27, 2017, 100,000 shares of common stock were granted to Robert E. Hunt for strategic business to market services. The shares were recorded by the Company at $145,000, representing a fair market value of $1.45 per share which was based on the fair market value. This amount was recorded as compensation expense which is included in general and administrative expenses on the condensed statement of operations. On April 28, 2017, 222,857 shares of common stock were issued to Integrity Media, Inc. for advertising, promotion, and due diligence efforts and expenses. The shares were recorded by the Company at $501,428, representing a fair market value of $2.25 per share which was based on the fair market value. This amount was recorded as compensation expense which is included in general and administrative expenses on the condensed statement of operations. On May 11, 2017, the Company entered into consulting agreement to place up to $1.5 million worth of common stock within six months to provide funds to complete an acquisition. The Company may incur fees up to $135,000 in relation to this agreement with a $10,000 retainer payable immediately in common stock valued on the date of signing. The remaining $125,000 is to be placed into escrow and released on the date of closing valued at the closing asking price. Of the $10,000 retainer, $5,000 is non-refundable. As of June 30, 2017 and through the date of these financial statements, the Company has recorded $5,000 as prepaid expense and accrued liabilities and no shares have been issued related to this agreement. On May 24, 2017, 250,000 shares of common stock were granted for consulting services to develop and disseminate corporate information. The shares were recorded by the Company at $495,000, representing a fair market value of $1.98 per share which was based on the fair market value. The shares were fully vested at the date of grant and recorded in general and administrative expenses on the condensed statement of operations. On June 23, 2017, 150,000 shares of common stock were granted to Robert Kanuth for board of director services. The shares were recorded by the Company at $307,500, representing a fair market value of $2.05 per share which was based on the trading price. The shares were fully vested at the date of grant and recorded in general and administrative expenses on the condensed statement of operations. 9 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statements This Form 10-Q may contain "forward-looking statements," as that term is used in federal securities laws, about First Foods Group, Inc.'s financial condition, results of operations and business. These statements include, among others: o statements concerning the potential benefits that First Foods Group, Inc. (“First Foods”, “we”, “our”, “us”, the “Company”, or “management”) may experience from its business activities and certain transactions it contemplates or has completed; and o statements of First Foods's expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. These statements may be made expressly in this Form 10-Q. You can find many of these statements by looking for words such as "believes," "expects," "anticipates," "estimates," "opines," or similar expressions used in this Form 10-Q. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause First Foods's actual results to be materially different from any future results expressed or implied by First Foods in those statements. The most important facts that could prevent First Foods from achieving its stated goals include, but are not limited to, the following: (a) volatility or decline of First Foods's stock price; (b) potential fluctuation of quarterly results; (c) failure of First Foods to earn revenues or profits; (d) inadequate capital to continue or expand its business, and inability to raise additional capital or financing to implement its business plans; (e) decline in demand for First Foods's products and services; (f) rapid adverse changes in markets; (g) litigation with or legal claims and allegations by outside parties against First Foods, including but not limited to challenges to First Foods's intellectual property rights; and (h) insufficient revenues to cover operating costs; There is no assurance that First Foods will be profitable, First Foods may not be able to successfully develop, manage or market its products and services, First Foods may not be able to attract or retain qualified executives and personnel, First Foods may not be able to obtain customers for its products or services, additional dilution in outstanding stock ownership may be incurred due to the issuance of more shares, warrants and stock options, or the exercise of outstanding warrants and stock options, and other risks inherent in First Foods' businesses. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. First Foods cautions you not to place undue reliance on the statements, which speak only as of the date of this Form 10-Q. The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that First Foods orpersons acting on its behalf may issue. First Foods does not undertake any obligation to review or confirm analysts' expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the dateof this Form 10-Q, or to reflect the occurrence of unanticipated events. Current Overview First Foods is currently an “emerging growth company” under the JOBS Act. A company loses its “emerging growth company” status on (i) the last day of the fiscal year during which it had total annual gross revenues of $1,000,000,000 or more; (ii) the last day of the fiscal year following the fifth anniversary of the date of its first sale of common equity securities pursuant to an effective registration statement under the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (iii) the date on which it has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (iv) the date on which it is deemed to be a ‘large accelerated filer’, as defined in Section 240.12b– 2 of title 17, Code of Federal Regulations, or any successor thereto. As an “emerging growth company,” First Foods is exempt from certain obligations of the Exchange Act including those found in Section 14A(a) and (b) related to shareholder approval of executive compensation and golden parachute compensation and Section 404(b) of the Sarbanes-Oxley Act of 2002 related to the requirement that management assess the effectiveness of the company’s internal control for financial reporting. Furthermore, Section 103 of the JOBS Act provides that as an “emerging growth company”, First Foods is not required to comply with the requirement to provide an auditor’s attestation of ICFR under Section 404(b) of the Sarbanes-Oxley Act for as long as First Foods qualifies as an “emerging growth company.” However, an “emerging growth company” is not exempt from the requirement to perform management’s assessment of internal control over financial reporting. 10 Table of Contents First Foods Group, Inc. (formerly “Litera Group, Inc.”) was incorporated under the laws of the State of Nevada on June 1, 2015. First Foods, as Litera Group, Inc., was dedicated to the creation and commercialization of literary and dramatic products and services with the aim of achieving profitability and sustaining growth of our business. First Foods is now focused on providing management services and funding options for new foodservice brands and menu concepts. First Foods is also growing its own new concepts, both through proprietary development and through mergers, acquisitions, and licensing arrangements. The Company has assembled a team of distinguished food service professionals with experience and success at the highest levels of the industry. We intend to become a self-sustained operational entity. In order to generate revenues, management will aim to maximize the Company’s business value by creating competitive products and services, addressing market and competition, utilizing specific marketing strategies, and establishing growth strategy for our company. On December 30, 2016, as a result of a private transaction, the control block of voting stock of this company, represented by 10,500,000 shares of common stock (the “Shares”), were transferred from Wade Gardner to Rosenweiss Capital LLC, and a change of control of the Company occurred. The consideration paid for the Shares, which represent 74% of the issued and outstanding share capital of the Company on a fully-diluted basis, was $200,000. In connection with the transaction, Mr. Gardner released the Company from all debts owed to him. Upon the change of control of the Company, which occurred on December 30, 2016, the existing director and officer resigned immediately. Accordingly, Wade Gardner, serving as the sole director and as the only officer, ceased to be the Company’s President and Principal Accounting Officer. At the effective date of the transfer, Abraham Rosenblum assumed the role of a director and President, Chief Executive Officer, Chief Financial Officer, Secretary, and Treasurer of the Company. At the effective date of the transfer, Hershel Weiss assumed the role of a director of the Company. On February 16, 2017, the Company amended its Articles of Incorporation with the State of Nevada in order to change its name from “Litera Group, Inc.” to “First Foods Group, Inc.” (the “Amendment”). The board of directors of the Company approved the Amendment on February 15, 2017. The shareholders of the Company approved the Amendment by written consent on February 15, 2017. On February 27, 2017, Harold Kestenbaum accepted the appointment to be Chairman of the Board of Directors of First Foods Group, Inc. and Interim Chief Executive Officer. On February 27, 2017, the Board of Directors of the Company resolved to appoint Mr. Kestenbaum as the Chairman of the Board of Directors and as the Interim Chief Executive Officer. In conjunction with Mr. Kestenbaum’s appointment, Abraham Rosenblum agreed to resign as Chief Executive Officer, but will remain on the Board of Directors of the Company. On March 1, 2017, Mark J. Keeley accepted the appointment to be the Chief Financial Officer of the Company. On March 1, 2017, the Board of Directors of the Company resolved to appoint Mr. Keeley as the Chief Financial Officer. On April 21, 2017, the Company entered into a binding term sheet (the “Term Sheet”) with Oded Brenner (“Brenner”). Pursuant to the Term Sheet, the Company and Brenner will form an entity that will own the intellectual property rights to "Blue Stripes-Cacao Shop" (the "IP Entity"), for the United States. Each party will own 50% of the IP Entity. Additionally, the Company and Brenner will form a new entity (the "Operating Entity"), of which, the Company shall own 51% and Brenner 49%, which will be granted the unlimited and exclusive license, at no cost, from the IP Entity, to open company-owned and franchise locations under the "Blue Stripe-Cacao Shop" marks and to sell products under the "Blue Stripe" marks (the "Brand"), both at retail and via the internet. Pursuant to the Term Sheet, the IP Entity will control and supervise the Brand and its menu, design, and any aspect of the roll-out of the Brand, nationally. Brenner shall have control over the creative process, branding, brand image, menu, design of prototypes and in laying the groundwork for the license agreement under which the Operating Entity will operate the coffee houses. Pursuant to the Term Sheet, the Operating Entity will have control over the development of the Brand, the franchise activities, and other growth aspects of the Brand. The Company shall have the right to invest up to $1,250,000 in Brenner's Blue Stripes International company which owns the international rights to the Brand, and in exchange, the Company will receive 10% of the Blue Stripes international rights and development rights, outside the United States. If the Company elects to invest $1,750,000, it will receive 15%. Pursuant to the Term Sheet, the funds invested by the Company shall also be allocated to building two prototype locations, in the New York metro area, one in New York City and the other in suburb of New York City. Brenner shall be paid an annual salary of $150,000 for developing the Brand identity and for creating the menu for the franchise operations. The Company has 120 days from the date of the Term Sheet to raise a minimum of $1,250,000. The Company shall also use its best efforts to negotiate a three-year employment agreement with Brenner, who would then commit to work full-time for the Company and its subsidiaries/affiliates. As of the date of this filing, the Company has not raised any capital or completed a closing for the Term Sheet. 11 Table of Contents On June 19, 2017, the Company entered into a binding term sheet (the “TBS Term Sheet”) with The Big Salad Franchise Company, LLC, a Michigan limited liability company ("TBS"). Pursuant to the TBS Term Sheet, the Company will purchase 100% of the assets or member units of TBS, (or a combination to be determined by the Parties) including, but not limited to, all of its revenue streams (exclusive of cash in the bank which John Bornoty ("Sole Member") shall retain), trademarks, logos, recipes, and intellectual property, in consideration of the payment of $850,000 in cash upon the closing of the transactions (the “Closing”). Additionally, the Sole Member shall receive a 10% equity interest in a subsidiary to be formed by Company (“NewCo”), that will operate the TBS franchise program subsequent to Closing (the $850,000 plus the 10% equity interest is collectively known as the "Purchase Price"). TBS will pay its "ordinary" accounts payable prior to the Closing. Upon Closing, Sole Member will be named Chief Executive Officer of NewCo and will enter into an Executive Employment Agreement ("EEA") with NewCo that includes an annual salary of $90,000.00, plus other benefits and bonuses in accordance with those provided to the officers of the Company. The EEA shall have a three-year term, with renewal options if approved by the Board of the Company and Sole Member. If by the end of a sixty-day due diligence period Sole Member and the Company have not reached a mutually acceptable EEA, either party to the Term Sheet may terminate the obligations under the Term Sheet, rendering it void. On June 23, 2017, the Company entered into a Consulting Agreement (the “Agreement”), with Robert Kanuth. Pursuant to the Agreement, Robert Kanuth will be appointed to the board of directors of the Company, upon approval by a majority of the current board of directors of the Company. Mr. Kanuth shall also begin leading the Company’s “1st Foods Funding Division,” where he will oversee all capital raising efforts undertaken by the Company, both for internal funding and for any of the Company’s clients desirous of raising capital. As part of this role, Mr. Kanuth will also oversee the Company’s potential investment in merchant advances, including advances to the food and food services industry. The Company previously was quoted on the OTCQB under “LRGP.” However, the Company is now quoted on the OTCQB under “FIFG.” Our principal executive offices are located at 720 Monroe Street, Suite E210, Hoboken, NJ 07030. Our telephone number is (424) 543-4066 and our fax number is (424) 543-5072. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our unaudited condensed financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets,liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We monitor our estimates on an on-going basis for changes in facts and circumstances, and material changes in these estimates could occur in the future. Changes in estimates are recorded in the period in which they become known. We base our estimates on historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from our estimates if past experience or other assumptions do not turn out to be substantially accurate. Certain of our accounting policies are particularly important to the portrayal and understanding of our financial position and results of operations and require us to apply significant judgment in their application. As a result, these policies are subject to an inherent degree of uncertainty. In applying these policies, we use our judgment in making certain assumption and estimates. Our critical accounting policies are outlined in Note 1 in the Notes to Unaudited Condensed Financial Statements Results of Operations for the Three Months Ended June 30, 2017 compared to the Three Months ended June 30, 2016 We had $0 in revenues in the three months ended June 30, 2017 and $16,500 for the three months ended June 30, 2016. Our revenue change is a result of the changing from the sale of dramatic and literary products to providing franchise marketing and consulting services to new and emerging food service franchise companies. We anticipate an increase in sales revenue as we continue to develop our new business plan. Our operating expenses for the three months ended June 30, 2017 were $2,114,207, which primarily consisted of consulting of $693,000, advertising and promotion of $483,912, compensation expenses of $421,875, the fair market value of shares issued to a director for services of $307,500, legal and professional fees of $86,255, and deferred salaries of $68,774. For the three months ended June 30, 2016, our operating expenses were $28,516 which consisted of general and administrative expenses. Our increase in operating expenses is primarily due to changing the focus of the Company from theater related activities to retail food and restaurant activities. Our net loss for the three months ended June 30, 2017 was $2,114,207. Our net loss for the three months ended June 30, 2016 was $12,016. The increase in net loss is primarily due to the adjustment in our business plan. 12 Table of Contents Results of Operations for the Six Months Ended June 30, 2017 compared to the Six Months ended June 30, 2016 We had $0 in revenues in the six months ended June 30, 2017 and $28,000 for the six months ended June 30, 2016. Our revenue change is a result of the changing from the sale of dramatic and literary products to providing franchise marketing and consulting services to new and emerging food service franchise companies. We anticipate an increase in sales revenue as we continue to develop our new business plan. Our operating expenses for the six months ended June 30, 2017 were $4,059,909, which primarily consisted of the fair market value of cash and the fair market value of shares issued to the Interim CEO and Chairman of the Board under a consulting contract of $1,500,000, compensation expenses of $703,125, consulting of $693,000, advertising and promotion of $534,525, the fair market value of shares issued to consultants of $495,000, the fair market value of shares issued to a director for services of $307,500, professional fees of $129,552, and deferred salaries of $113,969. For the six months ended June 30, 2016, our operating expenses were $52,785 which consisted of general and administrative expenses. Our increase in operating expenses are primarily due to changing the focus of the Company from theater related activities to retail food and restaurant activities. Our net loss for the six months ended June 30, 2017 was $4,059,909. Our net loss for the six months ended June 30, 2016 was $24,785. The increase in net loss is primarily due to the adjustment in our business plan. Liquidity and Capital Resources The Company's cash position was $686 at June 30, 2017, compared to $17,355 at December 31, 2016.As of June 30, 2017, the Company had current assets of $40,968 and current liabilities of $448,824 compared to $17,355 and $17,355, respectively, as of December 31, 2016, as we had just begun our revised operations. This resulted in a working capital (deficit) of ($407,856) at June 30, 2017 and $0 at December 31, 2016. The change is based on our change in business direction beginning in this year. Net cash used in operating activities amounted to $163,119 and $25,456 for the six months ended June 30, 2017 and 2016, respectively. This is primarily due to a net loss of $4,059,910 and $24,785, respectively, offset by non-cash items included in the net loss of $3,652,053 in stock based compensation during the six months ended June 30, 2017. Net cash used ininvesting activities amounted to $0 for the six months ended June 30, 2017 and 2016. Net cash provided by financing activities amounted to $146,450 and $0 for the six months ended June 30, 2017 and 2016, respectively. The Company does not have sufficient capital to meet its current cashneeds, which include the costs of compliance with the continuing reportingrequirements of the Securities Exchange Act of 1934, as amended. The Companyintends to seek additional capital through the management services and funding options for new foodservice brands and menu concepts. First Foods Group, Inc. is also growing its own new concepts, both through proprietary development and through mergers, acquisitions, and licensing arrangements. Financing options maybe available to the Company either via a private placement or through the publicsale of stock. There is no assurance,however, that the available funds will be available or adequate. Its need foradditional financing is likely to persist. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. JOBS Act On April5, 2012, the JOBS Act was enacted. Section107 of the JOBS Act provides that an “emerging growth company” can take advantage of the extended transition period provided in Section7(a)(2)(B)of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoptionof certain accounting standards until those standards would otherwise apply to private companies. We have elected to use the extended transition period for complying with new or revised accounting standards under Section102(b)(1)of the JOBS Act. This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. We are in the process of evaluating the benefits of relying on other exemptions and reduced reporting requirements provided by the JOBS Act. Subject to certain conditions set forth in the JOBS Act, as an “emerging growth company,” we intend to rely on certain of these exemptions, including without limitation, (i)providing an auditor’s attestation report on our system of internal controls over financial reporting pursuant to Section404(b)of the Sarbanes-Oxley Act and (ii)complying with any requirement that may be adopted by the PCAOB regarding mandatory audit firm rotation or a supplement to the auditor’s report providing additional information about the audit and the financial statements, known as the auditor discussion and analysis. We will remain an “emerging growth company” until the earliest of (i)the last day of the fiscal year in which we have total annual gross revenues of $1 billion or more; (ii)December31, 2019; (iii)the date on which we have issued more than $1 billion in nonconvertible debt during the previous three years; or (iv)the date on which we are deemed to be a large accelerated filer under the rulesof the SEC. 13 Table of Contents Item 3. Quantitative and Qualitative Disclosures About Market Risk As an emerging growth company, we are not required to provide the information required by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rulesand forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Our management has carried out an evaluation, under the supervision and with the participation of our principal executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules13a-15(e)and 15d-15(e)under the Exchange Act), as of June 30, 2017. Based upon that evaluation, our principal executive officer and principal financial officer concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were ineffective due to a lack of sufficient resources to hire a support staff in order to separate duties between different individuals. The Company lacks the appropriate personnel to handle all the varying recording and reporting tasks on a timely basis. The Company plans to address these material weaknesses as resources become available by hiring additional professional staff, as funding becomes available, outsourcing certain aspects of the recording and reporting functions, and separating responsibilities. In designing and evaluating our disclosure controls and procedures, we recognize that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the last quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 14 Table of Contents PART II OTHER INFORMATION Item 1. Legal Proceedings From time to time the Company may become a party to legal actions or proceedings in the ordinary course of its business. As of June 30, 2017, there were no such actions or proceedings, either individually or in the aggregate, that, if decided adversely to the Company’s interests, the Company believes would be material to its business. Item 1A. Risk Factors. Not required for emerging growth companies. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities . There have been no defaults upon senior securities. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information Not Applicable 15 Table of Contents Item 6. Exhibits (a) Exhibits EXHIBITNO. DESCRIPTION 3.1* Articles of Incorporation 3.11+ Certificate of Amendment to the Certificate of Incorporation 3.2* By-Laws 10.1# Consulting Agreement, dated February 27, 2017, by and between First Foods Group, Inc. and Harold Kestenbaum 10.2** Employment Agreement, dated March 1, 2017, by and between and First Foods Group, Inc. and Mark J. Keeley 10.3^ Binding Term Sheet, dated April 21, 2017, by and between First Foods Group, Inc. and Oded Brenner 10.4^^ Binding Term Sheet, dated June 19, by and between First Foods Group 10.5++ Consulting Agreement, dated June 23, 2017, by and between the Company And Robert Kanuth 31.1 Section 302 Certification of Chief Executive Officer 31.2 Section 302 Certification of Chief Financial Officer 32.1 Section 906 Certification of Chief Executive Officer 32.2 Section 906 Certification of Chief Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase * Filed as Exhibits to the Form S-1, filed on November 10, 2015, and incorporated herein by reference. + Filed as an Exhibit to the Form 8-K, filed on February 17, 2017, and incorporated herein by reference. # Filed as an Exhibit to the Form 8-K, filed on March 2, 2017, and incorporated herein by reference. ** Filed as an Exhibit to the Form 8-K, filed on March 6, 2017, and incorporated herein by reference. ^ Filed as an Exhibit to the Form 8-K, filed on April 24, 2017, and incorporated herein by reference. ^^ Filed as an Exhibit to the Form 8-K, filed on June 23, 2017, and incorporated herein by reference. ++ Filed as an Exhibit to the Form 8-K, filed on June 29, 2017, and incorporated herein by reference. 16 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 14, 2017 By: /s/ Harold Kestenbaum Harold Kestenbaum Chief Executive Officer and Chairman of the Board Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: August 14, 2017 By: /s/Harold Kestenbaum Harold Kestenbaum, Chairman of the Board Chief Executive Officer Dated: August 14, 2017 By: /s/Mark J. Keeley Mark J. Keeley Chief Financial Officer Dated: August 14, 2017 By: /s/Abraham Rosenblum Abraham Rosenblum Secretary and Director Dated: August 14, 2017 By: /s/Hershel Weiss Hershel Weiss Director 17
